     Case 3:20-cv-01898-BEN-WVG Document 14 Filed 02/11/21 PageID.97 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    DANIEL MARK SAWYER,                              Case No.: 3:20-cv-01898-BEN-WVG
      an individual,
12
                         Plaintiff,                    ORDER:
13
      v.                                               (1) GRANTING MOTION TO
14
                                                           REMAND
      IBEW LOCAL 569,
15
                         Defendant.                    (2) DENYING MOTION TO
16
                                                           AMEND
17
                                                       [ECF Nos. 3, 4, 9]
18
19         Plaintiff Daniel Mark Sawyer is suing his labor union, Defendant IBEW Local 569
20   (“Local 569”), for public disclosure of private facts, false light, negligence, and
21   defamation. See generally Compl., ECF No. 1-2. Local 569 removed the matter to this
22   Court on September 23, 2020, ECF No. 1, and thereafter filed a Motion to Dismiss, ECF
23   No. 3. Sawyer filed a Motion to Remand, ECF No. 4, and Local 569 has since filed a
24   Motion to Amend/Correct the Notice of Removal, ECF No. 9. Local 569 attached its
25   Proposed Amended Notice of Removal to its Motion to Amend/Correct. After
26   considering the papers submitted, supporting documentation, and applicable law, the
27   Court GRANTS the Motion to Remand, DENIES Motion to Amend/Correct the Notice
28   of Removal, and declines to decide the Motion to Dismiss as set forth below.
                                                   1
                                                                              3:20-cv-01898-BEN-WVG
     Case 3:20-cv-01898-BEN-WVG Document 14 Filed 02/11/21 PageID.98 Page 2 of 5



 1   I.    BACKGROUND1
 2         In October 2014, Sawyer began an apprenticeship program that led to his
 3   membership in Local 569. ECF No. 1-2, ¶¶ 11-12. On November 26, 2018, Sawyer left
 4   his workplace because he was being harassed and left his home in San Diego, California
 5   to visit relatives on the East Coast. Id. at ¶ 12. While in Colorado, he suffered burns to a
 6   large part of his body and was admitted to a burn unit at a local hospital. Id.
 7         Two weeks later, a social worker from the hospital informed Local 569’s Business
 8   Manager that Sawyer had been admitted to the burn unit and was in stable condition.
 9   ECF No. 1-2, ¶ 13. Sawyer alleges that thereafter, Local 569 published a story to others
10   that Sawyer was high on drugs at work, left work running from people, was involved in a
11   car crash, and was admitted to the hospital. Id. at ¶ 15.
12         On August 10, 2020, Sawyer filed a Complaint against Local 569 in the San Diego
13   Superior Court for the State of California alleging claims of public disclosure of private
14   facts, false light, negligence, and defamation. See generally ECF No. 1-2. Local 569
15   removed Sawyer’s case to this Court, initially arguing “[a]ny action to enforce a union’s
16   duty of fair representation arises ‘under § 301 of the Labor Management Relations Act
17   [(“Section 301”)] and is a case controlled by federal law.’” Notice of Removal, ECF No.
18   1, 4 (quoting Humphrey v. Moore, 375 U.S. 335, 343-44 (1964)). Local 569 later
19   conceded Section 301 was not a proper basis for removal. Mot. to Amend, ECF No. 9-1,
20   3. In its Proposed Amended Notice of Removal, Local 569 instead argues the appropriate
21   basis for removal is Section 9(a) of the National Labor Relations Act, 29 U.S.C. § 159(a)
22   (“Section 9(a)”). Amended Notice of Removal, ECF No. 9-2, 3. Because Local 569
23   abandoned its earlier basis for removal, the Court only addresses Local 569’s Section 9(a)
24   arguments put forward in its Motion to Amend/Correct the Notice of Removal.
25
26
27   1
           The following overview of the facts is drawn from Sawyer’s Complaint, ECF No.
     1-2, which the Court assumes true in analyzing IBEW’s Motion to Dismiss. Erickson v.
28   Pardus, 551 U.S. 89, 94 (2007). The Court is not making factual findings.
                                                 2
                                                                             3:20-cv-01898-BEN-WVG
     Case 3:20-cv-01898-BEN-WVG Document 14 Filed 02/11/21 PageID.99 Page 3 of 5



 1   II.    LEGAL STANDARD
 2          Federal courts have limited jurisdiction. Gould v. Mutual Life Ins. Co. v. N.Y., 790
 3   F.2d 769, 774 (9th Cir. 1986). As such, the Court cannot reach the merits of any dispute
 4   until it confirms its own subject matter jurisdiction. Steel Co. v. Citizens for a Better
 5   Environ., 523 U.S. 83, 93-94 (1998). The Ninth Circuit “strictly construe[s] the removal
 6   statute against removal jurisdiction,” and “[f]ederal jurisdiction must be rejected if there
 7   is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d
 8   564, 566 (9th Cir. 1992).
 9          In circumstances where a defendant’s removal of the action is objectively
10   unreasonable, the Court may award attorney's fees under 28 U.S.C. § 1447(c). Martin v.
11   Franklin Capital Corp., 546 U.S. 132, 140-41 (2005).
12   III.   ANALYSIS
13          A.    Motion to Remand
14          Local 569 argues only that Sawyer’s negligence claim provides a basis for
15   removal. Specifically, it contends Section 9(a) preempts Sawyer’s negligence claim
16   because the claim alleges Local 569 owed Sawyer “a heightened duty of care by virtue of
17   its status under federal labor law as his exclusive collective bargaining representative.”
18   ECF No. 9-1, 1-2. Sawyer argues the matter should be remanded because his claims
19   against Local 569 involve state law claims that arise out of California law, not federal
20   labor law. Mot., ECF No. 4, 2. In support, Sawyer cites to Saenz v. Kaiser Permanente
21   Int’l, in which the court remanded a similar action after finding the plaintiff’s claims did
22   not turn on the labor union’s position as her exclusive bargaining agent. Case No. C 09-
23   5562 PJH, 2010 U.S. Dist. LEXIS 21246, at *15-16 (N.D. Cal. Feb. 19, 2010).
24          Section 9(a) imposes a duty of fair representation on labor organizations. See 29
25   U.S.C. § 159(a); Vaca v. Sipes, 386 U.S. 171, 177 (1967). “Generally, the statutory duty
26   of fair representation requires a union (and its designated agents) to represent all union
27   members and to serve the interests of all members without hostility or discrimination
28   toward any, to exercise its discretion with complete good faith and honesty, and to avoid
                                                   3
                                                                              3:20-cv-01898-BEN-WVG
     Case 3:20-cv-01898-BEN-WVG Document 14 Filed 02/11/21 PageID.100 Page 4 of 5



 1    arbitrary conduct.” Saenz, 2010 U.S. Dist. LEXIS 21246, at *14 (citing Air Line Pilots
 2    Ass’n, Int’l v. O’Neill, 499 U.S. 65, 75-76 (1991)). “The federal statutory duty which
 3    unions owe their members to represent them fairly has been held to displace and preempt
 4    state law that would impose duties upon unions by virtue of their status as the workers’
 5    exclusive collective bargaining representative.” Id. (citing Adkins v. Mireles, 526 F.3d
 6    531, 539-40 (9th Cir. 2008)). However, like Saenz, this case does not implicate the duty
 7    of fair representation.
 8          In Saenz, the plaintiff alleged her union committed various state law negligence
 9    and privacy torts by failing to adequately safeguard her personal information. Saenz,
10    2010 U.S. Dist. LEXIS 21246, at *3-4. The union’s conduct allegedly caused the
11    plaintiff to suffer damages from identity theft when her personal information was stolen.
12    Id. at *5. In addressing the union’s argument that the plaintiff’s claims invoked the duty
13    of fair representation, the court observed “the ‘duties’ that plaintiff claims were violated
14    stem—not from the union’s duty to fairly represent her—but rather from the statutory,
15    constitutional, and common law duties that guarantee plaintiff’s right to privacy in the
16    maintenance of her personal information.” Id. at *16. Because the claims did not involve
17    the duty of fair representation, the court remanded the case. Id. at *16-17.
18          Local 569 does not attempt to distinguish Saenz, and any attempt would be futile
19    on the facts alleged. Moreover, Local 569’s cited authority does not require a different
20    conclusion. In Richardson v. United Steelworkers, the court found federal question
21    jurisdiction exists when a complaint, “though garbled in state-law raiment, sufficiently
22    asserts a claim implicating a duty of fair representation.” 864 F. 2d 1162, 1169-70 (5th
23    Cir. 1989). But Richardson involved allegations that the union defendant failed to
24    properly advise the plaintiffs of the consequences of going on strike, including the
25    possibility they would be replaced by new employees. Id. at 1164. That alleged inaction
26    clearly relates to the union’s role as the employee’s bargaining representative. Not so
27    here, where Sawyer’s claims fall outside Local 569’s duty of fair representation and
28    instead stem from privacy rights created by California law. Because there is no basis for
                                                    4
                                                                               3:20-cv-01898-BEN-WVG
     Case 3:20-cv-01898-BEN-WVG Document 14 Filed 02/11/21 PageID.101 Page 5 of 5



 1    the Court’s jurisdiction of these claims, Sawyer’s Motion to Remand is granted.
 2          B.     Attorney’s Fees
 3          Having concluded the case should be remanded, the Court turns to Sawyer’s
 4    request for attorney’s fees related to his Motion to Remand. As noted above, where a
 5    defendant’s removal of the action is objectively unreasonable, the Court may award
 6    attorney’s fees under 28 U.S.C. § 1447(c) (“Section 1447(c)”). Martin, 546 U.S. at 140-
 7    41. Moreover, a district court maintains jurisdiction after remand to enter an award of
 8    fees and costs under Section 1447(c). See Cavanaugh v. Cty. of San Diego, Case No. 18-
 9    cv-2557-BEN-LL, 2019 WL 3202238, at *2, n. 3 (S.D. Cal. Jul 16, 2019) (citing Moore
10    v. Permanente Med. Grp., 981 F.2d 443, 445 (9th Cir. 1992) (“[I]t is clear that an award
11    of attorney’s fees is a collateral matter over which a court normally retains jurisdiction
12    even after being divested of jurisdiction on the merits.”))
13          While the appropriateness of fee-shifting is left to the discretion of the Court in this
14    instance, the Court must be mindful of Congressional intent. The Court finds that Local
15    569’s removal was not objectively baseless, but instead, was based on a reasonable
16    (though incorrect) interpretation of Sawyer’s negligence claim. Accordingly, the Court
17    declines to award attorney’s fees associated with Sawyer’s Motion to Remand.
18    IV.   CONCLUSION
19          For the foregoing reasons, Plaintiff’s Motion to Remand, ECF No. 4, is
20    GRANTED. In view of the foregoing, the Court declines to consider the merits of the
21    pending Motion to Dismiss. ECF No. 3. Because the jurisdictional deficiency would not
22    be cured by amendment, Defendant’s Motion to Amend/Correct the Notice of Removal,
23    ECF No. 9, is DENIED.
24          IT IS SO ORDERED.
25
      Date: February 11, 2021                       __________________________________
26
                                                    HON. ROGER T. BENITEZ
27                                                  United States District Judge
28
                                                    5
                                                                               3:20-cv-01898-BEN-WVG
